MARTIN, J.
No statement of facts or bills of exception accompany the record. Appellant *1118was charged by indictment with the unlawful possession of spirituous, vinous, and malt liquors capable of producing intoxication, to which he pleaded guilty. The charge of the court appears to be responsive to said indictment. There being no error apparent of record, the judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by. the judges of the Court of Criminal Appeals and approved by the court.